DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-23 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
	For clarification, Applicant appears to take some issue by the "machine learning engine" in Yu, and the fact that Yu fails to explicitly disclose the phrase "machine learning model". Examiner notes Yu's lack of explicitly reciting the phrase "machine learning model", but submits that the machine learning engine in Yu, for all intents and purposes, is, or at least comprises, a machine learning model. Functionally and effectively, both the cited machine learning engine in Yu and machine learning models as known in the art determine patterns, predictions, and/or trends based on data, and train upon input data (see 0020 of Yu). Nevertheless, originally cited reference Feng and newly cited reference US20180089563 make several references to machine learning models and related inputs, predictions, and training. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 21
Examiner acknowledges Applicant's disclosure of driving environment information including vehicle driving images and vehicle control parameters, as in 0017, 0019 and 0020 of Applicant's specification. However, Examiner is unable to find support, whether express, implicit, or inherent, for "the vehicle control parameters comprise the image" (emphasis added), as in claim 21. The specification appears to simply state the images and vehicle control parameters may be processed by the control device, but there is nothing to suggest that the vehicle control parameters themselves actually comprise the image. 
	Additionally, it is not clear whether the specification supports "wherein the first model is configured to extract the intermediate output value as a feature of the image". The specification appears to state that features from the images are extracted (0042), obtaining the intermediate output value of a first model by applying the extracted driving characteristics (0025), but nothing as specific as "wherein the first model is configured to extract the intermediate output value as a feature of the image". 

Claim 22
Applicant claims "wherein the intermediate output value is probability information of where an object exists in the image", however, Examiner is unable to find support for such subject matter. Examiner acknowledges Applicant's disclosure of the probability of where an object exists in the image (0020), as well as the intermediate output value itself (0025), but is unable to find that the intermediate output value itself is the probability information.

The amendment to the claims is thus deemed as new matter for lacking support in the original disclosure. Applicant is advised to amend to recite different subject matter, or amend to clarify unintended interpretation of the claims. Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21 and 22 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or phrases), one of ordinary skill in the art would not be able to determine the metes and bounds of the claims, thus rendering the claimed invention vague and indefinite.

Claim 21
Given the context of the claimed invention and the specification, the term/phrase “wherein the vehicle control parameters comprise the image” renders the claim indefinite, as it is not clear what is meant by the limitation. Correction is required. See rejection under 35 USC 112a for further details.
	Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 23 are rejected under 35 USC 103 as being unpatentable over US20180348775 ("Yu") in view of "An Overview of ResNet and its Variants" <https://towardsdatascience.com/an-overview-of-resnet-and-its-variants-5281e2f56035> ("Feng") and US20180089563 ("Redding").

Claim 1
Yu discloses a method of controlling a vehicle (abstract, 0025 machine learning engine 103A to learn patterns in the received notifications that indicate one or more possible causes of received notification(s) of a changed driving parameter), the method comprising: 
obtaining, by a device, vehicle control parameters of the vehicle (0020 Machine learning engine can train on the selected crowd source data for the selected control input parameter); 
determining, by the device, an output value of a first model that receives the vehicle control parameters as input (0020 Machine learning engine can train on the selected crowd source data for the selected control input parameter and can determine one or more causes for changes to the selected control input parameter over the large plurality of ADVs and determine a trend in changes to the selected control input parameter, 0025); 
transmitting, to a server from the device, user driving information (0023 data analytics system that includes a machine learning engine 103A, a parameter updating module 103B, and a service interval module 103C. Each such module can be implemented in software, hardware, or a combination thereof. In an embodiment, modules 103A, 103B, and 103C comprise at least one hardware processor., 0021, 0031 Alternatively, the functionalities of servers 103-104 may be integrated with perception and planning system 110); 
receiving, at the device and from the server, vehicle control information optimized for controlling the vehicle determined based on the user driving information (0023 data analytics system that includes a machine learning engine 103A, a parameter updating module 103B, and a service interval module 103C. Each such module can be implemented in software, hardware, or a combination thereof. In an embodiment, modules 103A, 103B, and 103C comprise at least one hardware processor., 0021, 0031 Alternatively, the functionalities of servers 103-104 may be integrated with perception and planning system 110, 0025 machine learning engine 103A to learn patterns in the received notifications that indicate one or more possible causes of received notification(s) of a changed driving parameter);
training, by the device, the first model based on the vehicle control information (0020 server can select a control input parameter to train upon. The server can select, from crowd source data of a large plurality of ADVs, state analysis module records that indicate that the selected control input parameter was changed for an ADV. Machine learning engine can train on the selected crowd source data for the selected control input parameter and can determine one or more causes for changes to the selected control input parameter over the large plurality of ADVs and determine a trend in changes to the selected control input parameter., 0102);
controlling, by the device, the vehicle by using the trained first model (0020 server can select a control input parameter to train upon. The server can select, from crowd source data of a large plurality of ADVs, state analysis module records that indicate that the selected control input parameter was changed for an ADV. Machine learning engine can train on the selected crowd source data for the selected control input parameter and can determine one or more causes for changes to the selected control input parameter over the large plurality of ADVs and determine a trend in changes to the selected control input parameter., 0102).
Yu fails to disclose that the output value of the first model is an intermediate output value; and that the user driving information comprises both the vehicle control parameters and the intermediate output value. However, Feng does disclose an output value and control of the vehicle based on training (0020). Furthermore, Feng teaches various machine learning architectures, including wherein the output value of the first model is an intermediate output value (Figure labeled a residual block, element F(x)); and that the user driving information comprises both the vehicle control parameters and the intermediate output value (Figure labeled a residual block, element F(x) + x, meaning the intermediate output value F(x) and the input value x). Examiner notes that Feng discloses several different types of architectures for machine learning models, readily applicable to Yu. Applicant's claimed invention recites a specific configuration, which appears to be in the similar spirit as a residual network, in which the intermediate output and initial input are used together at a further downstream node. Applicant's disclosure does not seem to indicate that the specific configuration claimed has any criticality in solving a specific problem other than the general improvement of a vehicle control system utilizing machine learning. One of ordinary skill, given Feng and the state of the art, would have found it known that various configurations could be used (as the title of the article of Feng implies).
	Yu and Feng both disclose machine learning system. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Yu to include the teaching of Feng in order to train further layers in the model and improve performance of the model.
	Additionally, Yu fails to explicitly disclose wherein the device is a part of the vehicle or in close proximity to the vehicle. However, Yu does disclose that the disclosed system may represent any of various types of computing systems, including what appears to be both local devices on-board the vehicle as well as devices remote from the vehicle (0108 a desktop, a laptop, a tablet, a server, a mobile phone, a media player, a personal digital assistant (PDA), an embedded processing controller). Furthermore, Redding teaches wherein the device is a part of the vehicle or in close proximity to the vehicle (0060 if the connectivity is of lower quality (as indicated by arrow 931 with respect to vehicle 909A), a larger fraction of the decision-making logic may have to be implemented using on-board resources, 0058). Examiner further notes that various configurations of on-board / local vs off-board / remote computing are very well known in the art, as well as the advantages and disadvantages of various configurations (taking into consideration speed of data transmission, bandwidth, computing power, redundancy, and more). One of ordinary skill would have understood any of these various configurations (purely local computing, purely remote computing, and everything in between) as being options for the system in Yu.
	Yu and Redding both disclose vehicle control systems using machine learning. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Yu to include the teaching of Redding since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Yu and Redding would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the device is a part of the vehicle or in close proximity to the vehicle.

Claim 2
Yu discloses wherein the first model is configured to recognize a driving situation of the vehicle based on the vehicle control parameters (0036). Yu fails to disclose that the first model comprises a neural network including a plurality of layers. However, Yu does disclose machine learning for the vehicle control (0023). Furthermore, Feng teaches that the first model comprises a neural network including a plurality of layers (Figure labeled the ResNet architecture).
	See prior art rejection of claim 1 for obviousness and reasons to combine

Claim 3
Yu fails to explicitly disclose wherein the obtaining comprises obtaining the intermediate output value from among a plurality of layers of the first model. However, Yu does disclose machine learning for the vehicle control (0023). Furthermore, Feng teaches wherein the obtaining comprises obtaining the intermediate output value from among a plurality of layers of the first model (Figure labeled the ResNet architecture).
	See prior art rejection of claim 1 for obviousness and reasons to combine

Claim 4
The combination of Yu and Feng fails to explicitly disclose wherein the server comprises a second model based on a neural network, and wherein the second model is configured to output the vehicle control information. However, as discussed in the rejection of claim 1, given the variety of variants in architectures provided in Feng and the various parameters provided throughout Yu, one of ordinary skill would have understood and found obvious the further refinement in which the server comprises a second model based on a neural network, and wherein the second model is configured to output the vehicle control information.
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 5
The combination of Yu and Feng fails to explicitly disclose wherein the second model is trained by a zero-shot learning method. However, as discussed in the rejection of claim 1, given the variety of variants in architectures provided in Feng and the various parameters provided throughout Yu, one of ordinary skill would have understood and found obvious the further refinement in which the second model is trained by a zero-shot learning method. Zero-shot learning methods were well-known before the effective filing date of the application, and Applicant has not disclosed any criticality in the use of a zero-shot learning method as opposed to any other specific learning method in solving any sort of specific problem.
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 6
Yu discloses wherein the vehicle control information comprises a parameter value input to the first model (0040 input parameters).

Claim 7
Yu discloses wherein the training comprises updating at least one layer of the first model based on the vehicle control information (0020, 0024 updating module).

Claim 8
Yu fails to explicitly disclose wherein the transmitting comprises: encrypting the vehicle control parameters and the intermediate output value; and transmitting, to the server, the encrypted vehicle control parameters and the intermediate output value. However, Yu does disclose transmitting, to a server, user driving information (0023 data analytics system that includes a machine learning engine 103A, a parameter updating module 103B, and a service interval module 103C. Each such module can be implemented in software, hardware, or a combination thereof. In an embodiment, modules 103A, 103B, and 103C comprise at least one hardware processor., 0021, 0031 Alternatively, the functionalities of servers 103-104 may be integrated with perception and planning system 110). Examiner notes that encryption of data to be transmitted was well-known before the effectively filing date of the invention. One of ordinary skill would have understood that as need for secure transmission of data arises in various vehicle control applications, encryption would have been a suitable method to employ. One of ordinary skill would have found it obvious wherein the transmitting comprises: encrypting the vehicle control parameters and the intermediate output value; and transmitting, to the server, the encrypted vehicle control parameters and the intermediate output value.

Claim 9
Yu discloses wherein the obtaining the vehicle control parameters comprises extracting the vehicle control parameters based on information of a driving environment of the vehicle (0036 Sensor system 115 may further include other sensors, such as a sonar sensor, an infrared sensor, a steering sensor, a throttle sensor, a braking sensor, and an audio sensor (e.g., microphone). An audio sensor may be configured to capture sound from the environment surrounding the autonomous vehicle 10).

Claim 10
Yu discloses wherein the obtaining the vehicle control parameters comprises obtaining the vehicle control parameters by using at least one of an image sensor, a radar, a LiDAR, a gyro sensor, an accelerometer sensor, and a global positioning system (GPS) (0035 radar…LiDAR…camera).

Claim(s) 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 
Claim(s) 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 recite(s) subject matter similar to that/those of claim(s) 1, 1, 2, 3, 4, 5, 6, 7, 8, and 9, respectively, and is/are rejected under the same grounds.

Claim 23
Yu fails to explicitly disclose wherein the first model is a deep neural network (DNN) model. However, Yu does disclose machine learning for vehicle control (abstract). Furthermore, Redding teaches wherein the first model is a deep neural network (DNN) model (0028, 0054).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claims 21 and 22 are rejected under 35 USC 103 as being unpatentable over Yu in view of Feng and Redding, in further view of US20190266418 ("Xu").

Claim 21
Yu discloses wherein the sensors are further configured to obtain an image (0035 capture images). Yu fails to disclose wherein the vehicle control parameters comprise the image, and wherein the first model is configured to extract the intermediate output value as a feature of the image. However, Yu does disclose capturing the image (0035). Furthermore, Xu teaches wherein the vehicle control parameters comprise the image (0084 the machine learning model(s) 108 may extract features of interest from the image(s) and predict probability of boundary classes and/or lane classes in the images on a pixel-by-pixel basis.), and wherein the first model is configured to extract the intermediate output value as a feature of the image (0084 the machine learning model(s) 108 may extract features of interest from the image(s) and predict probability of boundary classes and/or lane classes in the images on a pixel-by-pixel basis.).
	Yu and Xu both disclose vehicle control systems utilizing images and machine learning. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Yu to include the teaching of Xu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Yu and Xu would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the vehicle control parameters comprise the image, and wherein the first model is configured to extract the intermediate output value as a feature of the image.

Claim 22
Yu fails to disclose wherein the intermediate output value is probability information of where an object exists in the image, and wherein the image is a road image including a second vehicle in a neighborhood of the vehicle. However, Yu does disclose capturing the image (0035). Furthermore, Xu teaches wherein the intermediate output value is probability information of where an object exists in the image (0084 the machine learning model(s) 108 may extract features of interest from the image(s) and predict probability of boundary classes and/or lane classes in the images on a pixel-by-pixel basis.), and wherein the image is a road image including a second vehicle in a neighborhood of the vehicle (0080 second vehicle).
	See prior art rejection of claim 21 for obviousness and reasons to combine.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663